Exhibit 10.48
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and among Cardtronics USA,
Inc., a Delaware corporation (the “Subsidiary Company”), Cardtronics, Inc., a
Delaware corporation (the “Parent Company”, and together with the Subsidiary
Company, the “Company”) and Steven A. Rathgaber (“Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to employ Executive on the terms and conditions,
and for the consideration, hereinafter set forth and Executive desires to be
employed by the Company on such terms and conditions and for such consideration.
NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and Executive agree as follows:
ARTICLE I
DEFINITIONS
In addition to the terms defined in the body of this Agreement, for purposes of
this Agreement, the following capitalized words shall have the meanings
indicated below:
1.1 “Average Annual Bonus” shall mean the average Annual Bonus paid (or payable)
for the two calendar years preceding the Date of Termination; provided, however,
if the Date of Termination is prior to the first anniversary date of the
Effective Date, then “Average Annual Bonus” shall mean the higher of (i) the
average Annual Bonus paid (or payable) prior to the Date of Termination or
(ii) 50% of current Executive’s Base Salary.
1.2 “Board” shall mean the Board of Directors of the Parent Company.
1.3 “Cause” shall mean a determination by the Board that Executive (a) has
engaged in gross negligence, gross incompetence or willful misconduct in the
performance of Executive’s duties with respect to the Company or any of its
affiliates, (b) has refused without proper legal reason to perform Executive’s
duties and responsibilities to the Company or any of its affiliates, (c) has
materially breached any material provision of this Agreement or any written
agreement or corporate policy or code of conduct established by the Company or
any of its affiliates, (d) has willfully engaged in conduct that is materially
injurious to the Company or any of its affiliates, (e) has disclosed without
specific authorization from the Company confidential information of the Company
or any of its affiliates that is materially injurious to any such entity,
(f) has committed an act of theft, fraud, embezzlement, misappropriation or
willful breach of a fiduciary duty to the Company or any of its affiliates, or
(g) has been convicted of (or pleaded no contest to) a crime involving fraud,
dishonesty or moral turpitude or any felony (or a crime of similar import in a
foreign jurisdiction).

 

 



--------------------------------------------------------------------------------



 



1.4 “Change in Control” shall mean:
(a) a merger of the Parent Company with another entity, a consolidation
involving the Parent Company, or the sale of all or substantially all of the
assets of the Parent Company to another entity if, in any such case, (i) the
holders of equity securities of the Parent Company immediately prior to such
transaction or event do not beneficially own immediately after such transaction
or event equity securities of the resulting entity entitled to 60% or more of
the votes then eligible to be cast in the election of directors generally (or
comparable governing body) of the resulting entity in substantially the same
proportions that they owned the equity securities of the Parent Company
immediately prior to such transaction or event or (ii) the persons who were
members of the Board immediately prior to such transaction or event shall not
constitute at least a majority of the board of directors of the resulting entity
immediately after such transaction or event;
(b) the dissolution or liquidation of the Parent Company;
(c) when any person or entity, including a “group” as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or
gains ownership or control (including, without limitation, power to vote) of
more than 50% of the combined voting power of the outstanding securities of the
Parent Company; or
(d) as a result of or in connection with a contested election of directors, the
persons who were members of the Board immediately before such election shall
cease to constitute a majority of the Board.
For purposes of the preceding sentence, (i) “resulting entity” in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of the Parent Company receive capital stock of such other entity in
such transaction or event, in which event the resulting entity shall be such
other entity, and (ii) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Parent
Company” shall refer to the resulting entity and the term “Board” shall refer to
the board of directors (or comparable governing body) of the resulting entity.
1.5 “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.6 “Date of Termination” shall mean the actual date of the termination of
Executive’s employment with the Company, including but not limited to the date
specified in the Notice of Termination relating to termination of Executive’s
employment with the Company, subject to adjustment as provided in Section 3.3.
1.7 “Good Reason” shall mean the occurrence of any of the following events:
(a) a material diminution in Executive’s Base Salary; or
(b) a material diminution in Executive’s authority, duties, or responsibilities
as Chief Executive Officer; or
(c) the involuntary relocation of the geographic location of Executive’s
principal place of employment by more than 75 miles from the location of
Executive’s principal place of employment as of the Effective Date; or
(d) a material breach by the Company of this Agreement.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing provisions of this Section 1.7 or any other
provision in this Agreement to the contrary, any assertion by Executive of a
termination of employment for “Good Reason” shall not be effective unless all of
the following conditions are satisfied: (i) the condition described in
Section 1.7(a), (b), (c), or (d) giving rise to Executive’s termination of
employment must have arisen without Executive’s written consent; (ii) Executive
must provide written notice to the Company of such condition in accordance with
Section 11.1 within 45 days of the initial existence of the condition; (iii) the
condition specified in such notice must remain uncorrected for 30 days after
receipt of such notice by the Company; and (4) the date of Executive’s
termination of employment must occur within 90 days after the initial existence
of the condition specified in such notice.
1.8 “Notice of Termination” shall mean a written notice delivered to the other
party indicating the specific termination provision in this Agreement relied
upon for termination of Executive’s employment and the Date of Termination and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.
1.9 “Restricted Stock” shall mean the common stock of the Parent Company granted
to the Executive pursuant to the Restricted Stock Agreement described in
Section 4.4.
1.10 “Section 409A Payment Date” shall mean the earlier of (a) the date of
Executive’s death or (b) the date that is six months and a day after the Date of
Termination.
ARTICLE II
EMPLOYMENT AND DUTIES
2.1 Employment; Effective Date. The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, pursuant to the terms of this
Agreement beginning as of February 1, 2010 or as of an earlier date mutually
agreed to by the parties (the “Effective Date”) and continuing for the period of
time set forth in Article III of this Agreement, subject to the terms and
conditions of this Agreement.
2.2 Positions. From and after the Effective Date, the Company shall employ
Executive in the position of Chief Executive Officer of the Company (including
the Parent Company) or in such other position or positions as the parties
mutually may agree. In addition, it is the intention of the parties that
Executive shall serve as a member of the Board at all times during his
employment with the Company.
2.3 Duties and Services; Reporting. Executive agrees to serve in the position
referred to in Section 2.2 hereof and to perform diligently and to the best of
Executive’s abilities the duties and services appertaining to such position, as
well as such additional duties and services appropriate to such position which
the parties mutually may agree upon from time to time. Executive’s employment
shall also be subject to the policies maintained and established by the Company
that are of general applicability to the Company’s executive employees, as such
policies may be amended from time to time. Executive, in carrying out his duties
under this Agreement, shall report solely and directly to the Board.

 

3



--------------------------------------------------------------------------------



 



2.4 Other Interests. Executive agrees, during the period of Executive’s
employment by the Company, to devote substantially all of Executive’s business
time, energy and best efforts to the business and affairs of the Company and its
affiliates. Notwithstanding the foregoing, the parties acknowledge and agree
that Executive may (a) engage in and manage Executive’s passive personal
investments (b) engage in charitable and civic activities; provided, however,
that such activities shall be permitted so long as such activities do not
conflict with the business and affairs of the Company or interfere with
Executive’s performance of Executive’s duties hereunder, and (c) de minimis
other activities such as non-commercial speeches.
2.5 Duty of Loyalty. Executive acknowledges and agrees that Executive owes a
fiduciary duty of loyalty, fidelity and allegiance to act in the best interests
of the Company and to do no act that would materially injure the business,
interests, or reputation of the Company or any of its affiliates. In keeping
with these duties, Executive shall make full disclosure to the Company of all
business opportunities pertaining to the Company’s business and shall not
appropriate for Executive’s own benefit business opportunities concerning the
subject matter of the fiduciary relationship.
ARTICLE III
TERM AND TERMINATION OF EMPLOYMENT
3.1 Term. Subject to the remaining terms of this Article III, this Agreement
shall be for an initial term that continues in effect through the third
anniversary of the Effective Date (the “Initial Term”) and, unless terminated
sooner as herein provided, shall automatically renew on a year-to-year basis
(each a “Renewal Term” and together with the Initial Term, the “Term”). If the
Company or Executive elects not to renew this Agreement for a Renewal Term, the
Company or Executive must give a Notice of Termination to the other party at
least 90 days before the expiration of the then-current Initial Term or Renewal
Term, as applicable. In the event that one party provides the other with a
Notice of Termination pursuant to this Section 3.1, no further automatic
extensions will occur and this Agreement shall terminate at the end of the
then-existing Initial Term or Renewal Term, as applicable.
3.2 Company’s Right to Terminate. Notwithstanding the provisions of Section 3.1,
the Company may terminate Executive’s employment under this Agreement at any
time for any of the following reasons by providing Executive with a Notice of
Termination:
(a) upon Executive being unable to perform Executive’s duties or fulfill
Executive’s obligations under this Agreement by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than six
months as determined by the Company and certified in writing by a competent
medical physician selected by the Company; or
(b) Executive’s death; or
(c) for Cause; or
(d) for any other reason whatsoever or for no reason at all, in the sole
discretion of the Company.

 

4



--------------------------------------------------------------------------------



 



3.3 Executive’s Right to Terminate. Notwithstanding the provisions of
Section 3.1, Executive shall have the right to terminate Executive’s employment
under this Agreement for Good Reason or for any other reason whatsoever or for
no reason at all, in the sole discretion of Executive, by providing the Company
with a Notice of Termination. In the case of a termination of employment by
Executive pursuant to this Section 3.3, the Date of Termination specified in the
Notice of Termination shall not be less than 15 nor more than 60 days,
respectively, from the date such Notice of Termination is given, and the Company
may require a Date of Termination earlier than that specified in the Notice of
Termination (and, if such earlier Date of Termination is so required, it shall
not change the basis for Executive’s termination nor be construed or interpreted
as a termination of employment pursuant to Section 3.1 or Section 3.2).
3.4 Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute an automatic resignation
of Executive as an officer of the Company and each affiliate of the Company, and
an automatic resignation of Executive from the Board (if applicable) and from
the board of directors of the Company and any affiliate of the Company and from
the board of directors or similar governing body of any corporation, limited
liability entity or other entity in which the Company or any affiliate holds an
equity interest and with respect to which board or similar governing body
Executive serves as the Company’s or such affiliate’s designee or other
representative.
3.5 Meaning of Termination of Employment. For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
when Executive incurs a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Code and applicable administrative
guidance issued thereunder.
ARTICLE IV
COMPENSATION AND BENEFITS
4.1 Base Salary. During the term of this Agreement, Executive shall receive a
minimum annualized base salary of $525,000 (the “Base Salary”). Executive’s Base
Salary shall be reviewed periodically by the Board (or a committee thereof) and,
in the sole discretion of the Board (or a committee thereof), such Base Salary
may be increased (but not decreased) effective as of any date determined by the
Board (or a committee thereof). Provided, however, that the Base Salary, if
increased, shall never be decreased from such increased amount unless Executive
provides his prior written consent to such decrease. Executive’s Base Salary
shall be paid in equal installments in accordance with the Company’s standard
policy regarding payment of compensation to executives but no less frequently
than monthly.
4.2 Bonuses. Executive shall be eligible to receive the following bonuses:
(a) a one-time sign-on bonus of $200,000 payable on the Effective Date; and
(b) an annual, calendar-year bonus based on criteria determined in the
discretion of the Board or a committee thereof (the “Annual Bonus”), it being
understood that (i) the target bonus at planned or targeted levels of
performance shall equal 50% of Executive’s Base Salary and (ii) the actual
amount of each Annual Bonus shall be determined in the discretion of the Board
or a committee thereof. The Company shall pay each Annual Bonus with respect to
a calendar year on or before March 15 of the following calendar year (and in no
event shall an Annual Bonus be paid after December 31 of the following calendar
year), provided that (except as otherwise provided in Section 7.1(b)) Executive
is employed by the Company on such date of payment. If Executive has not been
employed by the Company since January 1 of the year that includes the Effective
Date, then the Annual Bonus for such year shall be prorated based on the ratio
of the number of days during such calendar year that Executive was employed by
the Company to the number of days in such calendar year.

 

5



--------------------------------------------------------------------------------



 



4.3 Moving Expenses. To assist Executive in relocating his family from his
current residence to the Houston area, the Company will pay Executive’s
reasonable out of pocket expenses incurred in moving his family and their
personal belongings to the Houston area. Examples of such expenses are the
hiring of a nationally recognize moving company to load, transport and to store
(for not more than 9 months) Executive’s personal belongings to Houston together
with such other related expenses, and travel and accommodation expenses for
Executive and his family associated with the purchase of a residence in the
Houston area. Specifically excluded from this category of reimbursable moving
expenses are mortgage application fees or points, broker fees, or any portion of
the purchase price or rent of a residence for Executive and his family.
4.4 Restricted Stock Award. In consideration of the services to be rendered by
Executive under this Agreement and contemporaneously with the execution of this
Agreement, Executive and Parent Company will execute a Restricted Stock
Agreement wherein Parent Company will issue to Executive 350,000 shares of
Restricted Stock, which issuance shall be governed by the terms and conditions
of said Restricted Stock Agreement as well as the Parent Company’s 2007 Stock
Incentive Plan.
4.5 Other Perquisites. During Executive’s employment hereunder, the Company
shall provide Executive with the same perquisite benefits made available to
other senior executives of the Company.
4.6 Expenses. The Company shall reimburse Executive for his reasonable
attorney’s fees incurred in connection with the negotiations and review of this
Agreement and the Restricted Stock Agreement. Further, during the term hereof
Company shall reimburse Executive for all reasonable business expenses incurred
by Executive in performing services hereunder, including all expenses of travel
and living expenses while away from home on business or at the request of and in
the service of the Company; provided, in each case, that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company. Any such reimbursement of expenses, including those
expenses described in Section 4.3 shall be made by the Company upon or as soon
as practicable following receipt of supporting documentation reasonably
satisfactory to the Company (but in any event not later than the close of
Executive’s taxable year following the taxable year in which the expense is
incurred by Executive); provided, however, that, upon Executive’s termination of
employment with the Company, in no event shall any additional reimbursement be
made prior to the Section 409A Payment Date to the extent such payment delay is
required under Section 409A(a)(2)(B)(i) of the Code. In no event shall any
reimbursement be made to Executive for such fees and expenses incurred after the
earlier of the first anniversary of the date of Executive’s death or the Date of
Termination.

 

6



--------------------------------------------------------------------------------



 



4.7 Vacation and Sick Leave. During Executive’s employment hereunder, Executive
shall be entitled to (a) sick leave in accordance with the Company’s policies
applicable to its senior executives and (b) five weeks paid vacation each
calendar year (only [40] hours of which may be carried forward to a succeeding
year).
4.8 Offices. Subject to Articles II, III, and IV hereof, Executive agrees to
serve without additional compensation, if elected or appointed thereto, as a
director of the Company or any of the Company’s affiliates and as a member of
any committees of the board of directors of any such entities, and in one or
more executive positions of any of the Company’s affiliates.
ARTICLE V
PROTECTION OF INFORMATION
5.1 Disclosure to and Property of the Company. For purposes of this Article V,
the term “the Company” shall include the Company and any of its affiliates, and
any reference to “employment” or similar terms shall include a director and/or
consulting relationship. All information, trade secrets, designs, ideas,
concepts, improvements, product developments, discoveries and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during the period of
Executive’s employment by the Company (whether during business hours or
otherwise and whether on the Company’s premises or otherwise) that relate to the
Company’s or any of its affiliates’ business, trade secrets, products or
services (including, without limitation, all such information relating to
corporate opportunities, product specification, compositions, manufacturing and
distribution methods and processes, research, financial and sales data, pricing
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, or production, marketing and merchandising techniques, prospective
names and marks) and all writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries, inventions and other
similar forms of expression (collectively, “Confidential Information”) are and
shall be the sole and exclusive property of the Company or its affiliates.
Moreover, all documents, videotapes, written presentations, brochures, drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, E-mail, voice mail, electronic databases,
maps, drawings, architectural renditions, models and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, inventions and other similar forms of expression
(collectively, “Work Product”) are and shall be the sole and exclusive property
of the Company (or its affiliates). Executive agrees to perform all actions
reasonably requested by the Company or its affiliates to establish and confirm
such exclusive ownership. Upon termination of Executive’s employment by the
Company, for any reason, Executive promptly shall deliver such Confidential
Information and Work Product, and all copies thereof, to the Company.
5.2 Disclosure to Executive. The Company shall disclose to Executive, or place
Executive in a position to have access to or develop, Confidential Information
and Work Product of the Company (or its affiliates); and shall entrust Executive
with business opportunities of the Company (or its affiliates); and shall place
Executive in a position to develop business good will on behalf of the Company
(or its affiliates).

 

7



--------------------------------------------------------------------------------



 



5.3 No Unauthorized Use or Disclosure. Executive agrees to preserve and protect
the confidentiality of all Confidential Information and Work Product of the
Company and its affiliates. Executive agrees that Executive will not, at any
time during or after Executive’s employment with the Company, make any
unauthorized disclosure of, and Executive shall not unreasonably remove from the
Company premises, Confidential Information or Work Product of the Company or its
affiliates, or make any use thereof, except, in each case, in the carrying out
of Executive’s responsibilities hereunder. Executive shall use all reasonable
efforts to cause all persons or entities to whom any Confidential Information
shall be disclosed by Executive hereunder to preserve and protect the
confidentiality of such Confidential Information. Executive shall have no
obligation hereunder to keep confidential any Confidential Information if and to
the extent disclosure thereof is specifically required by law; provided,
however, that in the event disclosure is required by applicable law, Executive
shall provide the Company with prompt notice of such requirement prior to making
any such disclosure, so that the Company may seek an appropriate protective
order. At the request of the Company at any time, Executive agrees to deliver to
the Company all Confidential Information that Executive may possess or control.
Executive agrees that all Confidential Information of the Company (whether now
or hereafter existing) conceived, discovered or made by Executive during the
period of Executive’s employment by the Company exclusively belongs to the
Company (and not to Executive), and upon request by the Company for specified
Confidential Information, Executive will promptly disclose such Confidential
Information to the Company and perform all actions reasonably requested by the
Company to establish and confirm such exclusive ownership. Affiliates of the
Company shall be third party beneficiaries of Executive’s obligations under this
Article V. As a result of Executive’s employment by the Company, Executive may
also from time to time have access to, or knowledge of, Confidential Information
or Work Product of third parties, such as customers, suppliers, partners, joint
venturers, and the like, of the Company and its affiliates. Executive also
agrees to preserve and protect the confidentiality of such third party
Confidential Information and Work Product. Notwithstanding anything contained in
this Agreement to the contrary, Executive may disclose Confidential Information
(i) as such disclosure or use may be required or appropriate in connection with
his work as an employee of the Company, (ii) when required to do so by a court
of law, by any governmental agency having apparent supervisory authority over
the business of the Company or by any administrative or legislative body
(including a committee thereof) with apparent jurisdiction to order him to
divulge, disclose or make accessible such information, (iii) as to such
Confidential Information that becomes generally known to the public or trade
without his violation of this Section 5.3, or (iv) to Executive’s spouse,
attorney and/or his personal tax and financial advisors as reasonably necessary
or appropriate to advance Executive’s tax, financial and other personal planning
(each an “Exempt Person”), provided, however, that any disclosure or use of
Confidential Information by an Exempt Person shall be deemed to be a breach of
this Section 5.3 by Executive.

 

8



--------------------------------------------------------------------------------



 



5.4 Ownership by the Company. If, during Executive’s employment by the Company,
Executive creates any work of authorship fixed in any tangible medium of
expression that is the subject matter of copyright (such as videotapes, written
presentations, or acquisitions, computer programs, E-mail, voice mail,
electronic databases, drawings, maps, architectural renditions, models, manuals,
brochures, or the like) relating to the Company’s business, products, or
services, whether such work is created solely by Executive or jointly with
others (whether during business hours or otherwise and whether on the Company’s
premises or otherwise), including any Work Product, the Company shall be deemed
the author of such work if the work is prepared by Executive in the scope of
Executive’s employment; or, if the work relating to the Company’s business,
products, or services is not prepared by Executive within the scope of
Executive’s employment but is specially ordered by the Company as a contribution
to a collective work, as a part of a motion picture or other audiovisual work,
as a translation, as a supplementary work, as a compilation, or as an
instructional text, then the work shall be considered to be work made for hire
and the Company shall be the author of the work. If the work relating to the
Company’s business, products, or services is neither prepared by Executive
within the scope of Executive’s employment nor a work specially ordered that is
deemed to be a work made for hire during Executive’s employment by the Company,
then Executive hereby agrees to assign, and by these presents does assign, to
the Company all of Executive’s worldwide right, title, and interest in and to
such work and all rights of copyright therein.
5.5 Assistance by Executive. During the period of Executive’s employment by the
Company, Executive shall assist the Company and its nominee, at any time, in the
protection of the Company’s or its affiliates’ worldwide right, title and
interest in and to Confidential Information and Work Product and the execution
of all formal assignment documents requested by the Company or its nominee and
the execution of all lawful oaths and applications for patents and registration
of copyright in the United States and foreign countries. After Executive’s
employment with the Company terminates, at the request from time to time and
expense of the Company or its affiliates, Executive shall reasonably assist the
Company and its nominee, at reasonable times and for reasonable periods and for
reasonable compensation, in the protection of the Company’s or its affiliates’
worldwide right, title and interest in and to Confidential Information and Work
Product and the execution of all formal assignment documents requested by the
Company or its nominee and the execution of all lawful oaths and applications
for patents and registration of copyright in the United States and foreign
countries.
5.6 Remedies. Executive acknowledges that money damages would not be a
sufficient remedy for any breach of this Article V by Executive, and the Company
or its affiliates shall be entitled to enforce the provisions of this Article V
by terminating payments then owing to Executive under this Agreement or
otherwise and to seek specific performance and injunctive relief as remedies for
such breach or any threatened breach. Such remedies shall not be deemed the
exclusive remedies for a breach of this Article V but shall be in addition to
all remedies available at law or in equity, including the recovery of damages
from Executive and Executive’s agents. However, if it is determined that
Executive has not committed a breach of this Article V, then the Company shall
resume the payments and benefits due under this Agreement and pay to Executive
and Executive’s spouse or estate, as applicable, all payments and benefits that
had been suspended pending such determination.

 

9



--------------------------------------------------------------------------------



 



ARTICLE VI
STATEMENTS CONCERNING THE COMPANY AND EXECUTIVE
6.1 Statements by Executive. Executive shall refrain, both during and after the
termination of the employment relationship, from publishing any oral or written
statements about the Company, any of its affiliates or any of the Company’s or
such affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
Confidential Information of the Company, any of its affiliates or any of the
Company’s or any such affiliates’ business affairs, directors, officers,
employees, consultants, agents or representatives, or (c) place the Company, any
of its affiliates, or any of the Company’s or any such affiliates’ directors,
officers, employees, consultants, agents or representatives in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded the Company and its affiliates
under this provision are in addition to any and all rights and remedies
otherwise afforded by law.
6.2 Statements by the Company. The Company shall refrain, both during and after
the termination of the employment relationship, from publishing any oral or
written statements about Executive, any of Executive’s affiliates or any of such
affiliates’ directors, officers, employees, consultants, agents or
representatives that (a) are slanderous, libelous or defamatory, (b) disclose
confidential information of Executive, or (c) place Executive in a false light
before the public. A violation or threatened violation of this prohibition may
be enjoined by the courts. The rights afforded Executive under this provision
are in addition to any and all rights and remedies otherwise afforded by law.
ARTICLE VII
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION
7.1 Effect of Termination of Employment on Compensation.
(a) If Executive’s employment hereunder shall terminate at the expiration of the
Term, for any reason described in Section 3.2(a), 3.2(b), or 3.2(c) or pursuant
to Executive’s resignation for other than Good Reason, then all compensation and
all benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that Executive (or his estate) shall be
entitled to (i) payment of all accrued and unpaid Base Salary to the Date of
Termination, (ii) reimbursement for all incurred but unreimbursed expenses for
which Executive is entitled to reimbursement in accordance with Section 4.6, and
(iii) benefits to which Executive is entitled under the terms of any applicable
benefit plan or program; provided, further, that if Executive’s employment is
terminated pursuant to Section 3.2(a) or 3.2(b), the forfeiture restrictions on
those shares of Restricted Stock that would have lapsed on the next anniversary
date of the Effective Date occurring after such event shall lapse as of the Date
of Termination.

 

10



--------------------------------------------------------------------------------



 



(b) If Executive’s employment hereunder shall terminate pursuant to Executive’s
resignation for Good Reason or by action of the Company pursuant to Section 3.2
for any reason other than those encompassed by Sections 3.2(a), 3.2(b) or 3.2(c)
hereof, then all compensation and all benefits to Executive hereunder shall
terminate contemporaneously with such termination of employment, except that
(i) Executive shall be entitled to receive the compensation and benefits
described in clauses (i) through (iii) of Section 7.1(a) and (ii) subject to
Executive’s delivery, within 50 days after the Date of Termination, of an
executed release substantially in the form of the release contained at
Appendix A (the “Release”), Executive shall receive the following compensation
and benefits from the Company (but no other compensation or benefits after such
termination):
(A) the Company shall pay to Executive any unpaid Annual Bonus for the calendar
year ending prior to the Date of Termination, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Company (but in no event later than
December 31 following such calendar year);
(B) the Company shall pay to Executive a bonus for the calendar year in which
the Date of Termination occurs in an amount equal to the Annual Bonus for such
year as determined in good faith by the Board in accordance with the criteria
established pursuant to Section 4.2 hereof and based on the Company’s
performance for such year, which amount shall be prorated through and including
the Date of Termination (based on the ratio of the number of days Executive was
employed by the Company during such year to the number of days in such year),
payable in a lump-sum on or before the date such annual bonuses are paid to
executives who have continued employment with the Company (but in no event later
than May 15 following such calendar year); provided, however, that if this
paragraph applies with respect to an Annual Bonus for a calendar year beginning
on or after January 1, 2010, that is intended to constitute performance-based
compensation within the meaning of, and for purposes of, Section 162(m) of the
Code, then this paragraph shall apply with respect to such Annual Bonus only to
the extent the applicable performance criteria have been satisfied as certified
by a committee of the Board as required under Section 162(m) of the Code;
(C) the Company shall pay to Executive an amount equal to two times the sum of
Executive’s Base Salary as of the Date of Termination and the Average Annual
Bonus, which amount shall be divided into and paid in 48 equal consecutive
semi-monthly installments payable on the 15th and last day of each of the 24
calendar months following the calendar month in which the Date of Termination
occurs; provided, however, that if Executive is a specified employee (as such
term is defined in Section 409A of the Code and as determined by the Company in
accordance with any method permitted under Section 409A of the Code), then, with
respect to any payments of such installment that (x) are not short term
deferrals within the meaning of Section 409A of the Code (y) would be paid
during the first six months following the Date of Termination and (z) exceed in
the aggregate during such six-month period two times the lesser of Executive’s
annualized compensation based upon Executive’s annual rate of pay for services
during the taxable year of Executive preceding the year in which the termination
of employment occurs (adjusted for any increase during that year that was
expected to continue indefinitely had no termination of employment occurred) or
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which the termination
of employment occurs, such payments of such installment amounts in excess of the
amount described in clause (z) above that would otherwise have been paid during
such six-month period shall be accumulated and paid on the date that is six
months and a day after the Date of Termination or such earlier date upon which
such amount can be paid or provided under Section 409A of the Code without being
subject to additional taxes and interest. The right to payment of the
installment amounts pursuant to this paragraph shall be treated as a right to a
series of separate payments for purposes of Section 409A of the Code;

 

11



--------------------------------------------------------------------------------



 



(D) during the portion, if any, of the 18-month period following the Date of
Termination that Executive elects to continue coverage for Executive and
Executive’s eligible dependents under the Company’s group health plans under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (COBRA),
and/or Sections 601 through 608 of the Employee Retirement Income Security Act
of 1974, as amended, the Company shall promptly reimburse Executive on a monthly
basis for the amount Executive pays to effect and continue such coverage;
(E) if the Date of Termination occurs within the one-year period beginning on
the date upon which a Change in Control occurs or is otherwise in connection
with a Change in Control, then the Company shall cause all stock options awarded
to Executive by the Parent Company (to the extent vested) to be exercisable for
five years following the Date of Termination (but in no event later than the
earlier of the latest date upon which the option could have expired by its
original terms under any circumstances or the tenth anniversary of the original
date of grant of the option);
(F) in the event the Date of Termination occurs prior to the first anniversary
date of the Effective Date, the forfeiture restrictions on all shares of
Restricted Stock that would have lapsed on the 1st and 2nd anniversary date of
the Effective Date shall immediately lapse;
(G) in the event the Date of Termination occurs on or after the first
anniversary date of the Effective Date, but prior to the second anniversary date
of the Effective Date, the forfeiture restrictions as to all of those shares of
Restricted Stock that would have lapsed on the 3rd anniversary date of the
Effective Date shall lapse immediately; additionally the forfeiture restrictions
on those shares of Restricted Stock that would have lapsed on the 2nd
anniversary date of the Effective Date will lapse, but only as to that fraction
of such shares created by dividing (i) the total months (inclusive of any
partial months) of the Executive’s employment as measured from the first
anniversary date of the Effective Date to the Date of Termination by (ii) 12;
and
(H) in the event the Date of Termination occurs at anytime on or after the
second anniversary date of the Effective Date, the forfeiture restrictions on
all shares of Restricted Stock that would have lapsed on the next anniversary
date of the Effective Date shall immediately lapse.
(c) If the Date of Termination occurs due to death or disability, then the
Company shall cause all stock options awarded to Executive by the Parent Company
(to the extent vested) to be exercisable for one year following the Date of
Termination (but in no event later than the earlier of the latest date upon
which the option could have expired by its original terms under any
circumstances or the tenth anniversary of the original date of grant of the
option), and the forfeiture restrictions on all shares of Restricted Stock that
would have lapsed on the next anniversary date of the Effective Date shall
immediately lapse.

 

12



--------------------------------------------------------------------------------



 



ARTICLE VIII
NON-COMPETITION AGREEMENT
8.1 Definitions. As used in this Article VIII, the following terms shall have
the following meanings:
“Business” means (a) during the period of Executive’s employment by the Company,
the core products and services provided by the Company and its affiliates during
such period and other products and services that are functionally equivalent to
the foregoing, and (b) during the portion of the Prohibited Period that begins
on the Date of Termination, the products and services provided by the Company
and its affiliates at the time of such termination of employment and other
products and services that are functionally equivalent to the foregoing.
“Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area. In no event
will the Company or any of its affiliates be deemed a Competing Business.
“Governmental Authority” means any governmental, quasi-governmental, state,
county, city or other political subdivision of the United States or any other
country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.
“Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement (including, without
limitation, any of the foregoing that relates to environmental standards or
controls, energy regulations and occupational, safety and health standards or
controls including those arising under environmental laws) of any Governmental
Authority.
“Prohibited Period” means the period during which Executive is employed by the
Company hereunder and a period of one year following the Date of Termination.
“Restricted Area” means the United States of America, Mexico, and the United
Kingdom.
8.2 Non-Competition; Non-Solicitation. Executive and the Company agree to the
non-competition and non-solicitation provisions of this Article VIII (i) in
consideration for the Confidential Information provided by the Company to
Executive pursuant to Article V of this Agreement; (ii) as part of the
consideration for the compensation and benefits to be paid to Executive
hereunder, (iii) to protect the trade secrets and confidential information of
the Company or its affiliates disclosed or entrusted to Executive by the Company
or its affiliates or created or developed by Executive for the Company or its
affiliates, the business goodwill of the Company or its affiliates developed
through the efforts of Executive and/or the business opportunities disclosed or
entrusted to Executive by the Company or its affiliates and (iv) as an
additional incentive for the Company to enter into this Agreement.

 

13



--------------------------------------------------------------------------------



 



(a) Subject to the exceptions set forth in Section 8.2(b) below, Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Executive will not, and
Executive will cause Executive’s affiliates not to, directly or indirectly, own,
manage, operate, join, become an employee, partner, owner or member of (or an
independent contractor to), control or participate in or be connected with or
loan money to, sell or lease equipment to or sell or lease real property to any
business, individual, partnership, firm, corporation or other entity which
engages in a Competing Business in the Restricted Area.
(b) Notwithstanding the restrictions contained in Section 8.2(a), Executive or
any of Executive’s affiliates may own an aggregate of not more than 2% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 8.2(a), provided that
neither Executive nor any of Executive’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation. In
addition, the restrictions contained in Section 8.2(a) shall not preclude
Executive from being employed by any financial institution so long as
Executive’s principal duties at such institution are not directly and primarily
related to the Business.
(c) Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Company or any of
its affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed, solicited, approached or enticed away from the Company or any of its
affiliates any person who or which is a customer of any of such entities during
the period during which Executive is employed by the Company. Notwithstanding
the foregoing, the restrictions of clause (i) of this Section 8.2(c) shall not
apply with respect to (A) an officer or employee whose employment has been
involuntarily terminated by his or her employer (other than for cause), (B) an
officer or employee who has voluntarily terminated employment with the Company
and its affiliates and who has not been employed by any of such entities for at
least one year, (C) an officer or employee who responds to a general
solicitation that is not specifically directed at officers and employees of the
Company or any of its affiliates.
(d) Executive may seek the written consent of the Company, which may be withheld
for any or no reason, to waive the provisions of this Article VIII on a
case-by-case basis.
(e) The restrictions contained in Section 8.2 shall not apply to any product or
services that the Company (i) provided during Executive’s employment but that
the Company no longer provides at and/or after the Date of Termination and/or
(ii) did not provide during Executive’s employment but that the Company provides
after the Date of Termination and during the Prohibited Period.

 

14



--------------------------------------------------------------------------------



 



8.3 Relief. Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in Section 8.2 hereof are reasonable and do not impose any greater
restraint than is necessary to protect the legitimate business interests of the
Company. Executive and the Company also acknowledge that money damages would not
be sufficient remedy for any breach of this Article VIII by Executive, and the
Company or its affiliates shall be entitled to seek to enforce the provisions of
this Article VIII by terminating payments then owing to Executive under this
Agreement or otherwise and to seek specific performance and injunctive relief as
remedies for such breach or any threatened breach. Such remedies shall not be
deemed the exclusive remedies for a breach of this Article VIII but shall be in
addition to all remedies available at law or in equity, including the recovery
of damages from Executive and Executive’s agents. However, if it is determined
that Executive has not committed a breach of this Article VIII, then the Company
shall resume the payments and benefits due under this Agreement and pay to
Executive all payments and benefits that had been suspended pending such
determination.
8.4 Reasonableness; Enforcement. Executive hereby represents to the Company that
Executive has read and understands, and agrees to be bound by, the terms of this
Article VIII. Executive acknowledges that the geographic scope and duration of
the covenants contained in this Article VIII are the result of arm’s-length
bargaining and are fair and reasonable in light of (a) the nature and wide
geographic scope of the operations of the Business, (b) Executive’s level of
control over and contact with the Business in all jurisdictions in which it is
conducted, (c) the fact that the Business is conducted throughout the Restricted
Area and (d) the amount of compensation and Confidential Information that
Executive is receiving in connection with the performance of Executive’s duties
hereunder. It is the desire and intent of the parties that the provisions of
this Article VIII be enforced to the fullest extent permitted under applicable
Legal Requirements, whether now or hereafter in effect and therefore, to the
extent permitted by applicable Legal Requirements, Executive and the Company
hereby waive any provision of applicable Legal Requirements that would render
any provision of this Article VIII invalid or unenforceable.
8.5 Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Article VIII would cause irreparable injury to the Company.
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the Restricted Area during
the Prohibited Period, but acknowledges that Executive will receive sufficiently
high remuneration and other benefits from the Company to justify such
restriction. Further, Executive acknowledges that Executive’s skills are such
that Executive can be gainfully employed in non-competitive employment, and that
the agreement not to compete will not prevent Executive from earning a living.
Nevertheless, if any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced. By
agreeing to this contractual modification prospectively at this time, the
Company and Executive intend to make this provision enforceable under the law or
laws of all applicable States, Provinces and other jurisdictions so that the
entire agreement not to compete and this Agreement as prospectively modified
shall remain in full force and effect and shall not be rendered void or illegal.
Such modification shall not affect the payments made to Executive under this
Agreement.

 

15



--------------------------------------------------------------------------------



 



ARTICLE IX
DISPUTE RESOLUTION
9.1 Dispute Resolution. If any dispute arises out of this Agreement or out of or
in connection with any equity compensation award made to Executive by the
Company or any of its affiliates, the “complaining party” shall give the “other
party” written notice of such dispute. The other party shall have 10 business
days to resolve the dispute to the complaining party’s satisfaction. If the
dispute is not resolved by the end of such period, either disputing party may
require the other to submit to non-binding mediation with the assistance of a
neutral, unaffiliated mediator. If the parties encounter difficulty in agreeing
upon a neutral unaffiliated mediator, they shall seek the assistance of the
American Arbitration Association (“AAA”) in the selection process. If mediation
is unsuccessful, or if mediation is not requested by a party, either party may
by written notice demand arbitration of the dispute as set out below, and each
party hereto expressly agrees to submit to, and be bound by, such arbitration.
(a) Unless the parties agree on the appointment of a single arbitrator, the
dispute shall be referred to one arbitrator appointed by the AAA. The arbitrator
will set the rules and timing of the arbitration, but will generally follow the
employment rules of the AAA and this Agreement where same are applicable and
shall provide for a reasoned opinion.
(b) The arbitration hearing will in no event take place more than 180 days after
the appointment of the arbitrator.
(c) The mediation and the arbitration will take place in Houston, Texas unless
otherwise unanimously agreed to by the parties.
(d) The results of the arbitration and the decision of the arbitrator will be
final and binding on the parties and each party agrees and acknowledges that
these results shall be enforceable in a court of law.
(e) All costs and expenses of the mediation and arbitration shall be borne
equally by the Company and Executive. The arbitrator shall award the prevailing
party its reasonable attorneys fees incurred in connection with the dispute.
Executive and the Company explicitly recognize that no provision of this
Article IX shall prevent either party from seeking to resolve any dispute
relating to Article V or Article VIII or this Agreement in a court of law.
ARTICLE X
CERTAIN EXCISE TAXES AND GROSS-UP PAYMENTS
10.1 Certain Excise Taxes and Gross-Up Payments. Notwithstanding anything to the
contrary in this Agreement, in the event that any payment, distribution or
provision of a benefit by the Company to or for the benefit of Executive,
whether paid or payable, distributed or distributable or provided or to be
provided pursuant to the terms of this Agreement or otherwise (a “Payment”),
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest or penalties, are hereinafter collectively referred to as
the

 

16



--------------------------------------------------------------------------------



 



“Excise Tax”), the Company shall pay to Executive on or as soon as practicable
following the day on which the Excise Tax is remitted by or on behalf of
Executive (but not later than the end of the taxable year following the year in
which the Excise Tax is remitted) an additional payment (a “Gross-up Payment”)
in an amount such that after payment by Executive of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed on any Gross-up Payment, Executive retains an amount of the Gross-up
Payment equal to the Excise Tax imposed upon the Payments. The Company and
Executive shall make an initial determination as to whether a Gross-up Payment
is required and the amount of any such Gross-up Payment. Executive shall notify
the Company in writing of any claim by the Internal Revenue Service which, if
successful, would require the Company to make a Gross-up Payment (or a Gross-up
Payment in excess of that, if any, initially determined by the Company and
Executive) within 10 days of the receipt of such claim. The Company shall notify
Executive in writing at least 10 days prior to the due date of any response
required with respect to such claim if it plans to contest the claim. If the
Company decides to contest such claim, then Executive shall cooperate fully with
the Company in such action; provided, however, the Company shall bear and pay
directly or indirectly all costs and expenses (including additional interest and
penalties) incurred in connection with such action and shall indemnify and hold
Executive harmless, on an after-tax basis, for any Excise Tax or income tax,
including interest and penalties with respect thereto, imposed as a result of
the Company’s action. If, as a result of the Company’s action with respect to a
claim, Executive receives a refund of any amount paid by the Company with
respect to such claim, then Executive shall promptly pay such refund to the
Company. If the Company fails to timely notify Executive whether it will contest
such claim or the Company determines not to contest such claim, then the Company
shall immediately pay to Executive the portion of such claim, if any, which it
has not previously paid to Executive.
ARTICLE XI
MISCELLANEOUS
11.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (a) when received if delivered personally or by courier,
(b) on the date receipt is acknowledged if delivered by certified mail, postage
prepaid, return receipt requested or (c) one day after transmission if sent by
facsimile transmission with confirmation of transmission, as follows:

         
If to Executive, addressed to:
  Steven A. Rathgaber    
 
       
 
 
 
   
 
 
 
Facsimile:                                                                                       
   
 
       
with a copy to:
  Stewart Reifler, Esq.    
 
  Vedder Price P.C.    
 
  1633 Broadway    
 
  New York, New York 10019    
 
  Facsimile: 212-407-7799    
 
       
If to the Company, addressed to:
  Cardtronics USA, Inc.    
 
  3250 Briarpark Drive, Suite 400    
 
  Houston, Texas 77042    
 
  Attention: General Counsel
Facsimile: 832-308-4761    

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

17



--------------------------------------------------------------------------------



 



11.2 Applicable Law: Submission to Jurisdiction. This Agreement is entered into
under, and shall be governed for all purposes by, the laws of the State of
Texas, without regard to conflicts of laws principles thereof. With respect to
any claim or dispute related to or arising under this Agreement, the parties
hereto hereby consent to the exclusive jurisdiction, forum and venue of the
state and federal courts located in the State of Texas.
11.3 Indemnification.
(a) Save and except for any Proceeding (as herein defined) brought by
Executive’s former employer, including any affiliate thereof (collectively
“Former Employer”) alleging that Executive’s employment hereunder violates any
agreement between the Executive and such Former Employer, the Company agrees
that if Executive is made a party, or is threatened to be made a party, to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative (a “Proceeding”), by reason of the fact that he is or was a
director, officer or employee of the Company or is or was serving at the request
of the Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is Executive’s alleged action in an official capacity while serving
as a director, officer, member, employee or agent, Executive shall be
indemnified and held harmless by the Company to the fullest extent legally
permitted or authorized by the Company’s certificate of incorporation or bylaws
or resolutions of the Board and by the laws of the State of Delaware against all
cost, expense, liability and loss (including, without limitation, attorney’s
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid or to
be paid in settlement) reasonably incurred or suffered by Executive in
connection therewith, and such indemnification shall continue as to Executive
even if he has ceased to be a director, member, employee or agent of the Company
or other entity and shall inure to the benefit of Executive’s heirs, executors
and administrators. In order to be entitled to the above described
indemnification Executive must give prompt written notice to the Company of such
Proceeding and the Company (and its insurers) shall be entitled to defend such
Proceeding and to enter into such settlement agreements that the Company and its
insurers believe is reasonable and necessary so long as the Executive is not
required to admit any misconduct or liability, nor required to pay any portion
of such settlement. To the extent that the Company fails to provide a defense
for all claims raised in any Proceeding after receiving notice thereof, the
Company shall advance to Executive all reasonable costs and expenses incurred by
him in connection with a Proceeding within 20 days after receipt by the Company
of a written request for such advance. Such request shall include an undertaking
by Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.
(b) Neither the failure of the Company (including its board of directors,
independent legal counsel or stockholders) to have made a determination prior to
the commencement of any proceeding concerning payment of amounts claimed by
Executive under Section 11.3(a) above that indemnification of Executive is
proper because he has met the applicable standard of conduct, nor a
determination by the Company (including its board of directors, independent
legal counsel or stockholders) that Executive has not met such applicable
standard of conduct, shall create a presumption that Executive has not met the
applicable standard of conduct.

 

18



--------------------------------------------------------------------------------



 



(c) The Company agrees to continue and maintain a directors and officers’
liability insurance policy covering Executive to the extent the Company provides
such coverage for its directors and other executive officers.
11.4 No Waiver. No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
11.5 Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.
11.6 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
11.7 Withholding of Taxes and Other Employee Deductions. Except as otherwise
provided in this Agreement, the Company may withhold from any benefits and
payments made pursuant to this Agreement all federal, state, city and other
taxes and withholdings as may be required pursuant to any law or governmental
regulation or ruling and all other customary deductions made with respect to the
Company’s employees generally.
11.8 Controlling Document. If any provision of any agreement, plan, program,
policy, arrangement or other written document between or relating to the Company
and Executive conflicts with any provision of this Agreement, the provision of
this Agreement shall control and prevail.
11.9 Representation. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any agreement between
it and any other person, firm or organization. Executive represents and warrants
that no agreement exists between him and any other person, firm or organization
that would be violated by the performance of his obligations under this
Agreement.
11.10 Headings. The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.
11.11 Gender and Plurals. Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

 

19



--------------------------------------------------------------------------------



 



11.12 Affiliate. As used in this Agreement, the term “affiliate” as used with
respect to a particular person or entity shall mean any other person or entity
which owns or controls, is owned or controlled by, or is under common ownership
or control with, such particular person or entity. Without limiting the scope of
the preceding sentence, the Parent Company shall be deemed to be an affiliate of
the Company for all purposes of this Agreement.
11.13 Successors. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company. Except as provided in the
preceding sentence and in Section 2.2, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit or obligation of either party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party. In addition, any payment owed to Executive hereunder after the date of
Executive’s death shall be paid to Executive’s estate.
11.14 Term. Termination of this Agreement shall not affect any right or
obligation of any party which is accrued or vested prior to such termination.
Without limiting the scope of the preceding sentence, the provisions of Articles
V, VI, VII, VIII and IX, shall survive any termination of the employment
relationship and/or of this Agreement, as well as any other provision of this
Agreement which by its terms should survive.
11.15 Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect.
11.16 Modification; Waiver. Any modification to or waiver of this Agreement will
be effective only if it is in writing and signed by the parties to this
Agreement.
11.17 Actions by the Board. Any and all determinations or other actions required
of the Board hereunder that relate specifically to Executive’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Executive if Executive is a member of the Board,
and Executive shall not have any right to vote or decide upon any such matter.
11.18 Section 409A of the Code. It is the intent of the parties that all
compensation and benefits payable or provided to the Executive hereunder shall
comply with the requirements of Section 409A of the Code. Accordingly,
notwithstanding any provision in this Agreement to the contrary, if any payment
or benefit provided for herein would be subject to additional taxes and interest
under Section 409A of the Code if Executive’s receipt of such payment or benefit
is not delayed until the Section 409A Payment Date, then such payment or benefit
shall not be provided to Executive (or Executive’s estate, if applicable) until
the Section 409A Payment Date. The Company agrees that will cooperate in good
faith with Executive in this regard and will not take any action not expressly
authorized by this Agreement without consulting Executive with respect to any
payment issue that might trigger additional taxes and/or interest under
Section 409A of the Code.

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
December 15, 2009.

                  CARDTRONICS, INC.    
 
           
 
  By:   /s/ Fred R. Lummis
 
Fred Lummis, Chairman and Interim CEO    
 
                CARDTRONICS USA, INC.    
 
           
 
  By:   /s/ Fred R. Lummis
 
Fred Lummis, Chairman and Interim CEO    
 
                EXECUTIVE:    
 
                /s/ Steven A. Rathgaber                   Steven A. Rathgaber  
 

 

21



--------------------------------------------------------------------------------



 



APPENDIX A

RELEASE AGREEMENT
This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Employment Agreement (the “Employment Agreement”) dated as of
 _____, 20_____, by and among Steven A. Rathgaber (“Executive”) and Cardtronics,
Inc., a Delaware company and Cardtronics USA, Inc., a Delaware corporation
(collectively, the “Company”).
(a) For good and valuable consideration, including the Company’s provision of
certain payments and benefits to Executive in accordance with Section 7.1(b)(ii)
of the Employment Agreement, Executive hereby releases, discharges and forever
acquits the Company, Cardtronics, Inc., their affiliates and subsidiaries and
the past, present and future stockholders, members, partners, directors,
managers, employees, agents, attorneys, heirs, legal representatives, successors
and assigns of the foregoing, in their personal and representative capacities
(collectively, the “Company Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind for Executive’s
employment with any Company Party, the termination of such employment, and any
other acts or omissions on or prior to the date of this Agreement including
without limitation any alleged violation through the date of this Agreement of:
(i) the Age Discrimination in Employment Act of 1967, as amended; (ii) Title VII
of the Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991;
(iv) Section 1981 through 1988 of Title 42 of the United States Code, as
amended; (v) the Employee Retirement Income Security Act of 1974, as amended;
(vi) the Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xi) any state anti-discrimination law;
(xii) any state wage and hour law; (xiii) any other local, state or federal law,
regulation or ordinance; (xiv) any public policy, contract, tort, or common law
claim; (xv) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters; (xvi) any and all rights, benefits or
claims Executive may have under any employment contract, incentive compensation
plan or stock option plan with any Company Party or to any ownership interest in
any Company Party except as expressly provided in the Employment Agreement and
any stock option or other equity compensation agreement between Executive and
the Company and (xvii) any claim for compensation or benefits of any kind not
expressly set forth in the Employment Agreement or any such stock option or
other equity compensation agreement (collectively, the “Released Claims”). In no
event shall the Released Claims include (a) any claim which arises after the
date of this Agreement, (b) any claim to vested benefits under an employee
benefit plan, or (c) any claims for contractual payments under the Employment
Agreement, including without limitation any claim to indemnification under
Section 11.3 of the Employment Agreement. Notwithstanding this release of
liability, nothing in this Agreement prevents Executive from filing any
non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”) or
comparable state or local agency or participating in any investigation or
proceeding conducted by the EEOC or comparable state or local agency; however,
Executive understands and agrees that Executive is waiving any and all rights to
recover any monetary or personal relief or recovery as a result of such EEOC, or
comparable state or local agency proceeding or subsequent legal actions. This
Agreement is not intended to indicate that any such claims exist or that, if
they do exist, they are meritorious. Rather, Executive is simply agreeing that,
in exchange for the consideration recited in the first sentence of this
paragraph, any and all potential claims of this nature that Executive may have
against the Company Parties as of the date of this Agreement, regardless of
whether they actually exist, are expressly settled, compromised and waived. By
signing this Agreement, Executive is bound by it. Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement. This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.

 

A-1



--------------------------------------------------------------------------------



 



(b) Executive agrees not to bring or join, but may defend, any lawsuit against
any of the Company Parties in any court relating to any of the Released Claims.
Executive represents that Executive has not brought or joined any lawsuit or
filed any charge or claim against any of the Company Parties in any court or
before any government agency and has made no assignment of any rights Executive
has asserted or may have against any of the Company Parties to any person or
entity, in each case, with respect to any Released Claims.
(c) By executing and delivering this Agreement, Executive acknowledges that:

  (i)  
Executive has carefully read this Agreement;

  (ii)  
Executive has had at least [twenty-one (21)] [forty-five (45)] days to consider
this Agreement before the execution and delivery hereof to the Company [Add if
45 days applies:, and Executive acknowledges that attached to this Agreement are
(1) a list of the positions and ages of those employees selected for termination
(or participation in the exit incentive or other employment termination program)
and (2) a list of the ages of those employees not selected for termination (or
participation in such program)];
    (iii)  
Executive has been and hereby is advised in writing that Executive may, at
Executive’s option, discuss this Agreement with an attorney of Executive’s
choice and that Executive has had adequate opportunity to do so; and
    (iv)  
Executive fully understands the final and binding effect of this Agreement; the
only promises made to Executive to sign this Agreement are those stated in the
Employment Agreement and herein; and Executive is signing this Agreement
voluntarily and of Executive’s own free will, and that Executive understands and
agrees to each of the terms of this Agreement.

Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven day period beginning on the date Executive delivers this Agreement to
the Company (such seven day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the address of the [Insert Applicable
Title] of the Company before 11:59 p.m., Houston, Texas time, on the last day of
the Release Revocation Period. If an effective revocation is delivered in the
foregoing manner and timeframe, this Agreement shall be of no force or effect
and shall be null and void ab initio. No consideration shall be paid if this
Agreement is revoked by Executive in the foregoing manner.

 

A-2



--------------------------------------------------------------------------------



 



Executed on this  _____  day of                     ,  _____.

         
 
 
 
Steven A. Rathgaber    

         
STATE OF                            
  §    
 
       
 
  §    
 
       
COUNTY OF                        
  §    

BEFORE ME, the undersigned authority personally appeared Steven A. Rathgaber, by
me known or who produced valid identification as described below, who executed
the foregoing instrument and acknowledged before me that he subscribed to such
instrument on this  _____  day of  _____, 20_____.

         
 
 
 
   
 
  NOTARY PUBLIC in and for the    
 
  State of                                             
 
       
 
  My Commission Expires:                         
 
       
 
  Identification produced:    

 

A-3